DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-25, 47-58 and new claim 131 in the reply filed on 01 September 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement is requested to be reformulated.  This is not found persuasive because while Applicant’s have reformulated claim 1 to include sequences all having 90% or greater identity to one another, all of the sequences were previously included in Group I as dependent claims anyways.  Thus, the Groups would/will remain the same because the sequences of said groups, for example SEQ ID NO: 12 (Group II), are outside the scope of the percent identity and thus would fall into a separate Group (e.g. SEQ ID NO: 20 and 12 have only 15.3% identity to one another).  Groups III and IV were drawn to completely different enzymes, e.g. sucrose synthases, and also are not included with Group I because they are separate and distinct inventions.  The composition comprising rebaudiosides are also separate and distinct inventions (Group VI).  Finally, the claims to Groups II-IV and VI have been canceled.  The remaining Group V, drawn to methods of using the product of elected Group I, is withdrawn but may be eligible for rejoinder.
Applicant’s election of species of SEQ ID NO: 408 is acknowledged.  The search has been extended to SEQ ID NO: 20, as well.  
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1, 3-25, 47-58, 86-118, and 131 (new claim) are pending; Claims 86-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  In addition, given the election of species noted above, claims 6-11, 15-25 directed to non-elected sequences, are withdrawn.  Thus, claims 1, 3-5, 12-14, 47-58 and 131 are subject to examination on the merits.

Priority
The instant application claims benefit US Provisional applications 62/712,327 and 62/712,199 filed 31 July 2018 and 30 July 2018, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 June 2022, 17 January 2020 and 15 November 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Objections
Claim 131 is objected to because of the following informalities:  said claim ends in an extra period.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: in paragraph 0210, Example 7, it is stated that SEQ ID NO: 20 is derived from SEQ ID NO: 8598.  However, there is not any sequence numbered 8598 in the sequence listing as said sequence listing ends at SEQ ID NO: 2506.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states that the glycosyltransferase “preferentially uses a sugar donor other than uracil-diphosphate.”  The claim is deemed indefinite because it is unclear exactly how the glycosyltransferase uses a sugar donor?  Just binding, as a co-factor, or as substrate, etc. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 12-14, 47-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vroom et al. (US 2018/0223264 – cited on IDS of 09/15/2019).
The applied reference has six common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  It is noted, said statement is required to be on or begin on a separate page and not directed any other matters.  See MPEP 717.02(a)(I).

 	Regarding claims 1 and 3-5; Vroom et al. teach engineered glycosyltransferases comprising at least one substitution compared to SEQ ID NO: 20, such as having a T263V substitution (SEQ ID NO: 8518) or a substitution of one or more including position 61 (SEQ ID NO: 8348) – See Results in SCORE, .rapbm file, #12, #309.  It is noted, there are +1000 different engineered glycosyltransferases taught by Vroom et al., each having greater than 90% sequence identity with instant SEQ ID NO: 20 and having at least one substitution compared to SEQ ID NO: 20 and overlapping with the positions in claims 3-5.  See SCORE and .rapbm results.
Regarding claims 1 and 12-14; Vroom et al. teach engineered glycosyltransferases comprising at least one substitution compared to SEQ ID NO: 408, such as having a Q451V substitution (SEQ ID NO: 8528, 97.3% identity) or a substitution of one or more positions including position A300D (SEQ ID NO: 8346, 95.8% identity) – See Results in SCORE, .rapbm file, #289, #646.  It is noted, there are +1000 different engineered glycosyltransferases taught by Vroom et al., each having greater than 90% sequence identity with instant SEQ ID NO: 408 and having at least one substitution compared to SEQ ID NO: 408 and overlapping with the positions in claims 12-14.  See SCORE and .rapbm results.	
	Regarding claim 47-49, said engineered glycosyltransferase is an NDP-glycosyltransferase selected from AGTs, CGTs, TGTs and IGTs (see claim 47), and wherein said glycosyltransferase preferentially uses a sugar donor other than uracil-diphosphate (See paragraph 0006), preferentially ADP-glucose (See paragraph 0150).
 	Regarding claim 50, a polynucleotide encoding the engineered glycosyltransferase is taught (See claim 48).
	Regarding claims 51-52, a vector comprising said polynucleotide is taught (See claim 49), wherein said vector comprises a control sequence (See paragraph 0204). 
	Regarding claims 53-55, a host cell comprising the polynucleotide and/or the vector is taught (See claims 51-52), wherein said host cell is eukaryotic or prokaryotic (See paragraph 0207).  
	Regarding claims 56-57, e method for producing at least one engineered glycosyltransferase by culturing the host cell under conditions to produce said engineered glycosyltransferase is taught (See claim 52), and further recovering engineered glycosyltransferase (See paragraph 0081).
	Regarding claim 58, a composition comprising at least one engineered glycosyltransferase variant is taught (See claim 53).  


Conclusion
No claim is allowed.  Claim 131 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 November 2022